Exhibit 10.5

EXECUTION COPY

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile:    +44(20)77736461

Telephone:   +44 (20) 777 36810

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Telephone:  +1 212 412 4000

February 26, 2020

 

To:  

NuVasive, Inc.

7475 Lusk Boulevard

San Diego, California 92121

Re:   Base Convertible Bond Hedge Transaction

 

 

Dear Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Barclays Bank PLC
(“Dealer”), through its agent Barclays Capital Inc. (the “Agent”) and NuVasive,
Inc. (“Counterparty”). This communication constitutes a “Confirmation” as
referred to in the Agreement specified below. Dealer is not a member of the
Securities Investor Protection Corporation. Dealer is authorized by the
Prudential Regulation Authority and regulated by the Financial Conduct Authority
and the Prudential Regulation Authority.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the Indenture to be dated as of March 2, 2020
between Counterparty and Wilmington Trust, National Association, as trustee (the
“Indenture”), relating to the USD 450,000,000 principal amount of 0.375%
Convertible Senior Notes due 2025 (the “Base Convertible Securities”) and the
additional USD50,000,000 principal amount of 0.375% Convertible Senior Notes due
2025 that may be issued pursuant to the option to purchase additional
convertible securities (the “Optional Convertible Securities” and, together with
the Base Convertible Securities, the “Convertible Securities”). In the event of
any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of, or definitions set forth in, the Indenture are
based on the draft of the Indenture most recently reviewed by the parties at the
time of execution of this Confirmation. If any relevant sections of, or
definitions set forth in, the Indenture are changed, added or renumbered between
the execution of this Confirmation and the execution of the Indenture, the
parties will amend this Confirmation in good faith to preserve the economic
intent of the parties, as evidenced by such draft of the Indenture. Subject to
the foregoing, the parties acknowledge that references to the Indenture herein
are references to the Indenture as in effect on the date of its execution and if
the Indenture is, or the Convertible Securities are, amended, modified or
supplemented following the date hereof or the date of their execution,
respectively, any such amendment, modification or supplement (other than any
amendment, modification or supplement pursuant to a Merger Supplemental
Indenture (as defined below)) will be disregarded for purposes of this
Confirmation (other than as provided in Section 8(b)(ii) below) unless the
parties agree otherwise in writing.

Counterparty is hereby advised, and Counterparty acknowledges, that Dealer has
engaged in, or refrained from engaging in, substantial financial transactions
and has taken other material actions in reliance upon the parties’ entry into
the Transaction to which this Confirmation relates on the terms and conditions
set forth below.



--------------------------------------------------------------------------------

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form on the Trade
Date (but without any Schedule except for (i) the election of the laws of the
State of New York as the governing law (without reference to choice of law
doctrine); (ii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Dealer with (a) a “Threshold
Amount” with respect to Dealer of three percent of the shareholders’ equity of
Dealer, (b) the phrase “or becoming capable at such time of being declared”
shall be deleted from clause (1) of such Section 5(a)(vi) and (c) the following
language shall be added to the end thereof: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”; and (iii) the
term “Specified Indebtedness” shall have the meaning specified in Section 14 of
the Agreement, except that such term shall not include obligations in respect of
deposits received in the ordinary course of Dealer’s banking business). In the
event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement. If there exists any ISDA Master Agreement between Dealer and
Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a Transaction or Specified Transaction under, or otherwise
governed by, such existing or deemed ISDA Master Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions;
(iii) the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt,
except to the extent of an express conflict, the application of any provision of
this Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

   February 26, 2020

Effective Date:

   The closing date of the initial issuance of the Convertible Securities,
except that with respect to Section 8(k), the Effective Date shall be the Trade
Date.

Option Style:

   Modified American, as described under “Procedures for Exercise” below.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty    

 

2



--------------------------------------------------------------------------------

Shares:

   The Common Stock of Counterparty, par value USD0.001 (Ticker Symbol: “NUVA”).

Number of Options:

   The number of Base Convertible Securities in denominations of USD1,000
principal amount issued by Counterparty on the closing date for the initial
issuance of the Convertible Securities. For the avoidance of doubt, the Number
of Options outstanding shall be reduced by each exercise of Options hereunder.

Applicable Percentage:

   20%

Option Entitlement:

   The product of the Applicable Percentage and 10.7198

Fundamental Change Adjustment:

   Any adjustment to the Conversion Rate pursuant to Section 4.04 of the
Indenture.

Discretionary Adjustment:

   Any adjustment to the Conversion Rate pursuant to Section 4.05(h) of the
Indenture.

Strike Price:

   USD 93.2853

Rounding of Strike Price/

  

Option Entitlement:

   In connection with any adjustment to the Option Entitlement or Strike Price,
the Option Entitlement or the Strike Price, as the case may be, shall be rounded
by the Calculation Agent in accordance with the provisions of the Indenture
relating to rounding of the “Conversion Price” or the “Conversion Rate” as
applicable (each as defined in the Indenture).

Number of Shares:

   As of any date, a number of Shares equal to the product of the Number of
Options and the Option Entitlement.

Premium:

   USD15,660,000.

Premium Payment Date:

   The Effective Date

Exchange:

   The NASDAQ Global Select Market

Related Exchange:

   All Exchanges

Procedures for Exercise:

  

Exercise Dates:

   Each Conversion Date.

Conversion Date:

   Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Securities each in denominations of USD1,000
principal amount (such Convertible Securities, the “Relevant Convertible
Securities” for such Conversion Date).

Exercise Period:

   The period from and excluding the Effective Date to and including the
Expiration Date.

Expiration Date:

   The earlier of (i) the last day on which any Convertible Securities remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).

 

3



--------------------------------------------------------------------------------

Automatic Exercise on

  

Conversion Dates:

   Applicable; and means that on each Conversion Date, a number of Options equal
to the number of Relevant Convertible Securities for such Conversion Date in
denominations of USD1,000 principal amount shall be automatically exercised,
subject to “Notice of Exercise” below.

Notice Deadline:

   In respect of any exercise of Options hereunder on any Conversion Date, 5:00
P.M., New York City time, on (i) in the case the applicable Relevant Convertible
Securities will be settled by Counterparty by delivery of Shares only (together
with cash in lieu of any fractional Share), the “Trading Day” (as defined in the
Indenture) immediately following the relevant Conversion Date, or
(ii) otherwise, the Scheduled Trading Day immediately preceding the first day of
the relevant Cash Settlement Averaging Period; provided that in the case of any
exercise of Options hereunder in connection with the conversion of any Relevant
Convertible Securities for any Conversion Date occurring during the period from
and including September 15, 2024 to and including the Expiration Date (such
period, the “Final Conversion Period”), the Notice Deadline shall be 5:00 P.M.,
New York City time, on the “Scheduled Trading Day” (as defined in the Indenture)
immediately preceding the “Maturity Date” (as defined in the Indenture).

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Options hereunder, Counterparty must notify Dealer in writing
prior to the Notice Deadline in respect of such exercise, of (i) the number of
Relevant Convertible Securities being converted on the related Conversion Date,
(ii) the scheduled settlement date under the Indenture for the Relevant
Convertible Securities for such Conversion Date, (iii) whether such Relevant
Convertible Securities will be settled by Counterparty by delivery of cash,
Shares or a combination of cash and Shares and, if such a combination, the
“Specified Dollar Amount” (as defined in the Indenture) and (iv) the first day
of the relevant “Observation Period” (as defined in the Indenture), if any;
provided that in the case of any exercise of Options in connection with the
conversion of any Relevant Convertible Securities for any Conversion Date
occurring during the Final Conversion Period, the contents of such notice shall
be as set forth in clauses (i) and (ii) above. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Securities. For the avoidance of doubt, if
Counterparty fails to give such notice when due in

 

4



--------------------------------------------------------------------------------

   respect of any exercise of Options hereunder, Dealer’s obligation to make any
payment or delivery in respect of such exercise shall be permanently
extinguished, and late notice shall not cure such failure; provided that, and
notwithstanding the foregoing, any “Notice of Exercise” delivered hereunder and
the related exercise of the related Options shall be effective if given after
the Notice Deadline but prior to 5:00 p.m. (New York City time) on the fifth
Scheduled Trading Day following such Notice Deadline and, in respect of any
Options in respect of which such notice is delivered after the relevant Notice
Deadline pursuant to this proviso, the Calculation Agent shall have the right
(i) to postpone the Settlement Date and (ii) to adjust the number of Shares
and/or amount of cash deliverable by Dealer with respect to such Options in a
commercially reasonable manner as appropriate to offset the economic effect
(which may include additional costs of commercially reasonable hedging
mismatches and market losses and gains, and commercially reasonable expenses
incurred by Dealer) of such late notice on Dealer’s commercially reasonable
hedging activities (including the unwinding of any commercially reasonable hedge
position in a commercially reasonable manner) as a result of Dealer not having
received such notice on or prior to such Notice Deadline. If applicable, the
Notice of Exercise shall also contain the Settlement Method Election Provisions.

Notice of Final Convertible Security

  

Settlement Method:

   Counterparty shall notify Dealer in writing before 5:00 P.M., New York City
time, on the “Scheduled Trading Day” (as defined in the Indenture) immediately
preceding September 15, 2024 of the settlement method (and, if applicable, the
“Specified Dollar Amount” (as defined in the Indenture)) elected (or deemed to
be elected) with respect to Relevant Convertible Securities with a Conversion
Date occurring during the Final Conversion Period (any such notice, a “Notice of
Final Convertible Security Settlement Method”). If applicable, the Notice of
Final Convertible Security Settlement Method shall also contain the Settlement
Method Election Provisions.

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   As specified in Section 6(b) below. Settlement Terms:   

Settlement Date:

   For any Exercise Date, the date one Settlement Cycle following the final day
of the relevant Cash Settlement Averaging Period; provided that the Settlement
Date shall not be prior to the Exchange Business Day immediately following the
date Counterparty provides the Notice of Delivery Obligation prior to 5:00 P.M.,
New York City time.

 

5



--------------------------------------------------------------------------------

Delivery Obligation:

  

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above and “Discretionary
Adjustments” and “Consequences of Merger Events” below, in respect of an
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date (the “Delivery Obligation”), (i) a number of Shares equal to the product of
the Applicable Percentage and the aggregate number of Shares, if any, that
Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities for such Conversion Date pursuant to
Section 4.02(a)(ii)(A) or 4.02(a)(ii)(C) of the Indenture (rounded down to the
nearest whole number) and cash in lieu of any fractional Share resulting from
such rounding and/or (ii) the product of the Applicable Percentage and the
aggregate amount of cash, if any, in excess of the principal amount of the
Relevant Convertible Securities that Counterparty would be obligated to deliver
to holder(s) of the Relevant Convertible Securities for such Conversion Date
pursuant to Section 4.02(a)(ii)(B) or 4.02(a)(ii)(C) of the Indenture,
determined, for each of clauses (i) and (ii), by the Calculation Agent (by
reference to such Sections of the Indenture) as if Counterparty had elected to
satisfy its conversion obligation in respect of such Relevant Convertible
Securities by the Applicable Settlement Method, notwithstanding any different
actual election by Counterparty with respect to the settlement of such Relevant
Convertible Securities; provided that the Delivery Obligation shall be
determined excluding any Shares and/or cash that Counterparty is obligated to
deliver to holder(s) of the Relevant Convertible Securities as a direct or
indirect result of any adjustments to the Conversion Rate pursuant to a
Discretionary Adjustment and any interest payment that Counterparty is (or would
have been) obligated to deliver to holder(s) of the Relevant Convertible
Securities for such Conversion Date. Notwithstanding the foregoing, if, in
respect of any Exercise Date, (x)(I) the number of Shares included in the
Delivery Obligation multiplied by the Share Obligation Value Price plus (II) the
amount of cash included in the Delivery Obligation, would otherwise exceed
(y) the product of the Applicable Percentage and the relevant Net Convertible
Share Obligation Value, such number of Shares and such amount of cash shall be
proportionately reduced to the extent necessary to eliminate such excess.

 

6



--------------------------------------------------------------------------------

Applicable Settlement Method:

   For any Relevant Convertible Securities, if (i) Counterparty has notified
Dealer in the related Notice of Exercise (or in the Notice of Final Convertible
Security Settlement Method, as the case may be) that it has elected to satisfy
its conversion obligation in respect of such Relevant Convertible Securities in
cash or in a combination of cash and Shares in accordance with Section 4.02(a)
of the Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as
defined in the Indenture) of at least USD1,000 and (ii) such Notice of Exercise
(or such Notice of Final Convertible Security Settlement Method, as the case may
be) contains all of the Settlement Method Election Provisions, the Applicable
Settlement Method shall be the settlement method actually so elected by
Counterparty in respect of such Relevant Convertible Securities (the
“Convertible Securities Settlement Method”); otherwise, the Applicable
Settlement Method shall assume Counterparty had made a Cash Election with
respect to such Relevant Convertible Securities with a “Specified Dollar Amount”
(as defined in the Indenture) of USD1,000 per Relevant Convertible Security.

Cash Settlement Averaging Period:

   The 40 “Trading Days” (as defined in the Indenture) commencing on (I) the
second “Trading Day” (as defined in the Indenture) after the Conversion Date for
conversions with a related Conversion Date occurring prior to the Final
Conversion Period or (II) the 41st “Scheduled Trading Day” (as defined in the
Indenture) prior to the “Maturity Date” (as defined in the Indenture) for
conversions with a related Conversion Date occurring during the Final Conversion
Period.

Settlement Method Election Provisions:

   In order for the Applicable Settlement Method to be the Convertible
Securities Settlement Method in accordance with “Applicable Settlement Method”
above, the related Notice of Exercise (or Notice of Final Convertible Security
Settlement Method, as the case may be) must contain in writing the following
representations and warranties from Counterparty to Dealer as of such notice
delivery date:   

(i) none of Counterparty and its officers or directors, or any person that
controls, potentially controls, or otherwise exercises influence over,
Counterparty’s decision to elect the Convertible Security Settlement Method is
aware of any material nonpublic information regarding Counterparty or the
Shares;

  

(ii) Counterparty is electing the Convertible Security Settlement Method in good
faith and not as part of a plan or scheme to evade compliance with the U.S.
federal securities laws; Counterparty is not electing the Convertible Security
Settlement Method to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for Shares) or to raise or
depress or otherwise

 

7



--------------------------------------------------------------------------------

  

manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares) or otherwise in violation of the Exchange Act; and
Counterparty has not entered into or altered any hedging transaction relating to
the Shares corresponding to or offsetting the Transaction;

  

(iii) Counterparty has the power to make such election and to execute and
deliver any documentation relating to such election that it is required by this
Confirmation to deliver and to perform its obligations under this Confirmation
and has taken all necessary action to authorize such election, execution,
delivery and performance;

  

(iv) such election and performance of its obligations under this Confirmation do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets; and

  

(v) any transaction that Dealer makes with respect to the Shares during the
period beginning at the time that Counterparty delivers such notice and ending
at the close of business on the final day of the Cash Settlement Averaging
Period shall be made by Dealer at Dealer’s sole discretion for Dealer’s own
account and Counterparty shall not have, and shall not attempt to exercise, any
influence over how, when, whether or at what price Dealer effects such
transactions, including, without limitation, the prices paid or received by
Dealer per Share pursuant to such transactions, or whether such transactions are
made on any securities exchange or privately.

Notice of Delivery Obligation:

   No later than the Exchange Business Day immediately following the last day of
the relevant Cash Settlement Averaging Period, Counterparty shall give Dealer
notice of the final number of Shares and/or amount of cash included in the Total
Convertible Share Obligation Value (as defined below); provided that, with
respect to any Exercise Date occurring during the Final Conversion Period,
Counterparty may provide Dealer with a single notice of the aggregate number of
Shares and/or amount of cash included in the Total Convertible Share Obligation
Value for all Exercise Dates occurring during such period (it being understood,
for the avoidance of doubt, that the requirement of Counterparty to deliver such
notice shall not limit Counterparty’s obligations with respect to a Notice of
Exercise, Notice of Final Convertible Security Settlement Method, as the case
may be, as set forth above, in any way).

 

8



--------------------------------------------------------------------------------

Net Convertible Share Obligation Value:

   With respect to Relevant Convertible Securities as to a Conversion Date,
(i) the Total Convertible Share Obligation Value of such Relevant Convertible
Securities for such Conversion Date minus (ii) the aggregate principal amount of
such Relevant Convertible Securities for such Conversion Date.

Total Convertible Share Obligation Value:

   With respect to Relevant Convertible Securities with respect to a Conversion
Date, (i) (A) the number of Shares equal to the aggregate number of Shares that
Counterparty is obligated to deliver to the holder(s) of Relevant Convertible
Securities for such Conversion Date pursuant to the Indenture (rounded down to
the nearest whole number) multiplied by (B) the Share Obligation Value Price
plus (ii) an amount of cash equal to the aggregate amount of cash that
Counterparty is obligated to deliver to the holder(s) of Relevant Convertible
Securities for such Conversion Date pursuant to the Indenture (including, for
the avoidance of doubt, any cash payable by Counterparty in lieu of fractional
Shares); provided that the Total Convertible Share Obligation Value shall be
determined excluding any Shares and/or cash that Counterparty is obligated to
deliver to holder(s) of the Relevant Convertible Securities as a direct or
indirect result of any adjustments to the Conversion Rate pursuant to a
Discretionary Adjustment and any interest payment that Counterparty is (or would
have been) obligated to deliver to holder(s) of the Relevant Convertible
Securities for such Conversion Date.

Share Obligation Value Price:

   The opening price as displayed under the heading “Op” on Bloomberg page
“NUVA.Q <Equity>” (or its equivalent successor thereto if such page is not
available) on the applicable Settlement Date or other date of delivery.

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

Restricted Certificated Shares:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof.

 

9



--------------------------------------------------------------------------------

Adjustments:   

Method of Adjustment:

   Notwithstanding Section 11.2(c) of the Equity Definitions, upon the
occurrence of any event or condition set forth in Section 4.05(a), 4.05(b),
4.05(c), 4.05(d), 4.05(e) or 4.06 of the Indenture (a “Potential Adjustment
Event”) that the Calculation Agent determines (by reference to such Section)
would result in an adjustment under the Indenture, the Calculation Agent shall
make a corresponding adjustment in respect of any one or more of the Strike
Price, the Number of Options, the Option Entitlement and any other term relevant
to the exercise, settlement or payment of the Transaction, as determined by
reference to the Potential Adjustment Event, subject to “Discretionary
Adjustments” below. Immediately upon the occurrence of any Potential Adjustment
Event, Counterparty shall notify the Calculation Agent of such Potential
Adjustment Event; and once the adjustments to be made to the terms of the
Indenture and the Convertible Securities in respect of such Potential Adjustment
Event have been determined, Counterparty shall immediately notify the
Calculation Agent in writing of the details of such adjustments.    For the
avoidance of doubt, Dealer shall not have any payment or delivery obligation
hereunder in respect of, and no adjustment shall be made to the terms of the
Transaction on account of, (x) any distribution of cash, property or securities
by Counterparty to the holders of Convertible Securities (upon conversion or
otherwise) or (y) any other transaction in which holders of Convertible
Securities are entitled to participate, in each case, in lieu of an adjustment
under the Indenture in respect of a Potential Adjustment Event (including,
without limitation, under the third sentence of the first paragraph of
Section 4.05(c) of the Indenture or the third sentence of Section 4.05(d) of the
Indenture).

Discretionary Adjustments:

   Notwithstanding anything to the contrary herein or in the Equity Definitions,
if the Calculation Agent in good faith and while exercising commercially
reasonable discretion disagrees with any adjustment under the Indenture that
involves an exercise of discretion by Counterparty or its board of directors
(including, without limitation, pursuant to Section 4.06 of the Indenture or
pursuant to Section 4.07 of the Indenture or any supplemental indenture entered
into thereunder (a “Merger Supplemental Indenture”) or in connection with the
determination of the fair value of any securities, property, rights or other
assets), then the Calculation Agent will determine the adjustment to

 

10



--------------------------------------------------------------------------------

   be made to any one or more of the Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment of or under the Transaction in a commercially reasonable manner and
based on a commercially reasonable Hedge Position and, for the avoidance of
doubt, the Delivery Obligation shall be calculated on the basis of such
adjustments by the Calculation Agent. Extraordinary Events:   

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions, “Merger Event”
shall have the meaning set forth in Section 4.07(a) of the Indenture.

Consequences of Merger Events:

   Notwithstanding Section 12.2(d) of the Equity Definitions, upon the
occurrence of a Merger Event, the Calculation Agent shall make an adjustment to
the terms relevant to the exercise, settlement or payment of the Transaction
corresponding to the adjustment required under Section 4.07(a) of the Indenture
in respect of such Merger Event, as determined by the Calculation Agent (by
reference to such Section), subject to “Discretionary Adjustments” above;
provided that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to a Fundamental Change Adjustment or a
Discretionary Adjustment; and provided further that the Calculation Agent may
make such further adjustments to the terms of the Transaction as may be
necessary to preserve the fair value of the Transaction as a result of any
adjustment referenced in this paragraph and, for the avoidance of doubt, any
such further adjustments shall be taken into account in calculating the Delivery
Obligation.    If, in respect of any Merger Event to which the immediately
preceding paragraph applies, the adjustments to be made in accordance with such
paragraph would result in Counterparty being different from the issuer of the
Shares, then with respect to such Merger Event, as a condition precedent to the
adjustments contemplated in the immediately preceding paragraph, Dealer, the
Issuer of the Affected Shares and the entity that will be the Issuer of the New
Shares shall, prior to the Merger Date, have entered into such documentation
containing representations, warranties and agreements relating to securities law
and other issues as requested by Dealer (which may include, without limitation,
agreements relating to “tacking” and “holding period” related considerations
under U.S. securities law and credit exposure assumed by Dealer as the result of
such Merger Event), that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under the immediately preceding paragraph, and
to    

 

11



--------------------------------------------------------------------------------

   preserve its hedging or hedge unwind activities in connection with the
Transaction, assuming Dealer maintains or unwinds a commercially reasonable
Hedge Position, in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (whether or not such requirements or related policies and procedures
are imposed by law or have been voluntarily adopted by Dealer, but so long as
such requirements or related policies and procedures are similarly applicable to
transactions similar to the Transaction and consistently applied), and if such
conditions are not met or if the Calculation Agent determines that no adjustment
under the immediately preceding paragraph will produce a commercially reasonable
result, then the consequences set forth in Section 12.2(e)(ii) of the Equity
Definitions shall apply to such Merger Event (as if Merger Event were as defined
in Section 12.1(b) of the Equity Definitions. Notice of Merger Consideration and
  

Consequences:

   Upon the occurrence of a Merger Event, Counterparty shall reasonably promptly
(but in any event prior to the relevant merger date) notify the Calculation
Agent of (i) in the case of a Merger Event that causes the Shares to be
converted into the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), the types and
amount of consideration actually received by such holders, and (ii) the details
of the adjustment to be made under the Indenture in respect of such Merger
Event.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

Additional Termination Event(s):

   Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or the
cancelled or terminated portion thereof) being the Affected Transaction and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.    

 

12



--------------------------------------------------------------------------------

Additional Disruption Events:

  

(a)   Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the parenthetical beginning after the word “regulation” in the second line
thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)” and (ii) adding the words “, or
holding, acquiring or disposing of Shares or any Hedge Positions relating to,”
after the words “obligations under” in clause (Y) thereof.

(b)   Failure to Deliver:

   Applicable

(c)   Insolvency Filing:

   Applicable

(d)   Hedging Disruption:

   Applicable; provided that:    (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following sentence at the end of such Section:
   “For the avoidance of doubt, (i) the term “equity price risk” shall be deemed
to include, but shall not be limited to stock price and volatility risk, and
(ii) the transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing and other terms.”; and    (ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

(e)   Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   Dealer for all applicable Additional Disruption Events.

 

13



--------------------------------------------------------------------------------

Determining Party:

   Dealer. Following any determination or calculation by the Determining Party
hereunder, upon a written request by Counterparty, the Determining Party will
promptly (but in any event within five Exchange Business Trading Days) provide
to Counterparty a report displaying in reasonable detail the basis for such
determination or calculation, as the case may be; provided that the Determining
Party shall not be required to disclose any proprietary or confidential models
or other information that is proprietary or confidential.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

Hedging Adjustments:

   For the avoidance of doubt, whenever the Calculation Agent, Determining Party
or Dealer is permitted to make an adjustment pursuant to the terms of this
Confirmation or the Equity Definitions to take into account the economic effect
of an event (other than, for the avoidance of doubt, any adjustment that is
required to be made by reference to the Indenture), the Calculation Agent,
Determining Party or Dealer shall make such adjustment, if any, by reference to
the effect of such event on Dealer assuming that Dealer maintains a commercially
reasonable hedge position.

3. Calculation Agent:

   Dealer; provided that, following the occurrence of an Event of Default of the
type described in Section 5(a)(vii) of the Agreement with respect to which
Dealer is the Defaulting Party, if the Calculation Agent fails to timely make
any calculation, adjustment or determination required to be made by the
Calculation Agent hereunder or to perform any obligation of the Calculation
Agent hereunder and such failure continues for five Exchange Business Days
following notice to the Calculation Agent by Counterparty of such failure,
Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the first date the Calculation Agent fails to
timely make such calculation, adjustment or determination or to perform such
obligation, as the case may be, and ending on the earlier of the Early
Termination Date with respect to such Event of Default and the date on which
such Event of Default is no longer continuing, as the Calculation Agent and the
parties shall work in good faith to execute any appropriate documentation
required by such replacement Calculation Agent.    Whenever the Calculation
Agent is required to act or to exercise judgment in any way with respect to any
Transaction hereunder, it will do so in good faith and in a commercially
reasonable manner.

 

14



--------------------------------------------------------------------------------

  Following any determination or calculation by the Calculation Agent hereunder,
upon a written request by Issuer, the Calculation Agent will promptly (but in
any event within three Exchange Business Trading Days) provide to Counterparty a
report displaying in reasonable detail the basis for such determination or
calculation, as the case may be, it being understood that the Calculation Agent
shall not be obligated to disclose any proprietary or confidential models or any
other confidential or proprietary information, in each case, used by it for such
determination or calculation.

4. Account Details:

Dealer Payment Instructions:

Counterparty Payment Instructions:

To be provided by Counterparty.

5. Offices:

The Office of Dealer for the Transaction is:

Canary Wharf, London

The Office of Counterparty for the Transaction is:

Inapplicable, Counterparty is not a Multibranch Party

6. Notices: For purposes of this Confirmation:

 

           (a)      Address for notices or communications to Counterparty:   (b)
     Address for notices or communications to Dealer:

 

15



--------------------------------------------------------------------------------

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and as of the date of any Notice of Election under (and as
defined in) Section 8(c) below, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not subject to a “restricted
period,” as such term is defined in Regulation M under the Exchange Act
(“Regulation M”) and (B) Counterparty shall not engage in any “distribution,” as
such term is defined in Regulation M, other than a distribution meeting the
requirements of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M, until the second Exchange Business Day immediately following the
Trade Date.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

(iv) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(v) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction, and approving
the Transaction and any related hedging activity for purposes of Section 203 of
the Delaware General Corporation Law, and such other certificate or certificates
as Dealer shall reasonably request.

(vi) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(viii) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

(ix) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Purchase Agreement, dated as of
February 26, 2020, among Counterparty and Morgan Stanley & Co. LLC and BofA
Securities, Inc., as representatives of the Initial Purchasers party thereto
(the “Purchase Agreement”), are true and correct as of the Trade Date and the
Effective Date and are hereby deemed to be repeated to Dealer as if set forth
herein.

 

16



--------------------------------------------------------------------------------

(x) To the knowledge of Counterparty, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being financial
institutions or broker-dealers.

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD50 million.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution” and “financial participant” within the meaning of
Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties hereto further
agree and acknowledge (A) that this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” within
the meaning of Section 546 of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the
Bankruptcy Code.

(e) As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer (i) an incumbency certificate, dated as of the Premium Payment
Date, of Counterparty in customary form and (ii) an opinion of counsel, dated as
of the Premium Payment Date and reasonably acceptable to Dealer in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement and Section 7(a)(vii) hereof and such other matters as Dealer may
reasonably request.

(f) Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with this Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.

 

17



--------------------------------------------------------------------------------

(g) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

(h) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(i) The assets of Counterparty do not constitute “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended, the Department of
Labor Regulations promulgated thereunder or similar law.

(j) Tax Matters.

(A) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(B) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(C) Tax documentation. For the purpose of Section 4(a)(i) of the Agreement,
Counterparty shall provide to Dealer a valid U.S. Internal Revenue Service Form
W-9, or any successor thereto, (i) on or before the date of execution of this
Confirmation and (ii) promptly upon learning that any such tax form previously
provided by Counterparty has become obsolete or incorrect. Additionally,
Counterparty shall, promptly upon request by Dealer, provide such other tax
forms and documents reasonably requested by Dealer. For purposes of
Section 4(a)(i) of the Agreement, Dealer shall provide to Counterparty a valid
U.S. Internal Revenue Service Form W-9 or applicable U.S. Internal Revenue
Service Form W-8 (or any successor thereto), (i) on or before the date of
execution of this Confirmation and (ii) promptly upon learning that any such tax
form previously provided by Dealer has become obsolete or incorrect.

(D) Tax Representations. For the purpose of Section 3(f) of the Agreement,
Dealer makes the following representation to Counterparty:

(i) Each payment received or to be received by it in connection with the
Agreement is effectively connected with its conduct of a trade or business
within the United States; and

(ii) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for United States federal income tax
purposes.

 

18



--------------------------------------------------------------------------------

8. Other Provisions:

(a) Right to Extend. Dealer may postpone or add, in whole or in part, any
Exercise Date or Settlement Date or any other date of valuation or delivery by
Dealer, with respect to some or all of the relevant Options (in which event the
Calculation Agent shall make appropriate adjustments to the Delivery
Obligation), if Dealer determines, in its commercially reasonable discretion,
that such extension is reasonably necessary or appropriate to preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions in the cash market, the stock borrow market or
other relevant market or to enable Dealer to effect purchases of Shares or Share
Termination Delivery Units in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by Dealer).

(b) Additional Termination Event.

(i) The occurrence of an event of default with respect to Counterparty under the
terms of the Convertible Securities that results in the acceleration of the
Convertible Notes as set forth in Section 7.01 of the Indenture shall constitute
an Additional Termination Event with respect to which the Transaction is the
sole Affected Transaction and Counterparty is the sole Affected Party, and
Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement and to determine the amount payable
pursuant to Section 6(e) of the Agreement.

(ii) Notwithstanding anything to the contrary in this Confirmation, the
occurrence of an Amendment Event shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement. “Amendment Event” means that Counterparty amends,
modifies, supplements, waives or obtains a waiver in respect of any term of the
Indenture or the Convertible Securities governing the principal amount, coupon,
maturity, repurchase obligation of Counterparty, redemption right of
Counterparty, any term relating to the conversion of the Convertible Securities
(including changes to the conversion rate, conversion rate adjustment
provisions, conversion settlement dates or conversion conditions), or any term
that would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend (other than, in each case, any
amendment or supplement (x) pursuant to Section 10.01 of the Indenture or
(y) pursuant to Section 4.07 of the Indenture), in each case, without the
consent of Dealer.

(iii) Within five Exchange Business Days promptly following any Repayment Event
(as defined below), Counterparty (x) in the case of a Repayment Event resulting
from the redemption of any Convertible Securities by Counterparty or the
repurchase of any Convertible Securities by Counterparty upon the occurrence of
a “Fundamental Change” (as defined in the Indenture), shall notify Dealer of
such Repayment Event and (y) in the case of a Repayment Event not described in
clause (x) above, may notify Dealer of such Repayment Event, in each case,
including the aggregate principal amount of Convertible Securities subject to
such Repayment Event (any such notice, a “Repayment Notice”); provided that no
such Repayment Notice described in clause (y) above shall be effective unless it
contains the representation by Counterparty set forth in Section 7(a)(i) as of
the date of such Repayment Notice. The receipt by Dealer from Counterparty of
any Repayment Notice shall constitute an Additional Termination Event as
provided in this Section 8(b)(iii). Upon receipt of any such Repayment Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Repayment Notice (which Exchange Business Day shall be on or as promptly as
reasonably practicable after the related settlement date for the relevant
Repayment Event) as an Early Termination Date with respect to the portion of the
Transaction corresponding to a number of Options (the “Repayment Options”) equal
to the lesser of (A) (x) the aggregate principal amount of such Convertible
Securities specified in such Repayment Notice, divided by USD 1,000, and (B)

 

19



--------------------------------------------------------------------------------

the Number of Options as of the date Dealer designates such Early Termination
Date and, as of such date, the Number of Options shall be reduced by the number
of Repayment Options. Any payment hereunder with respect to such termination
(the “Repayment Unwind Payment”) shall be calculated pursuant to Section 6 of
the Agreement as if (1) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Transaction and a Number of
Options equal to the number of Repayment Options, (2) Counterparty were the sole
Affected Party with respect to such Additional Termination Event, (3) no
adjustment to the “Conversion Rate” (as defined in the Indenture) for the
Convertible Securities has occurred pursuant to Section 4.04 or Section 4.05(h)
of the Indenture, (4) the relevant Convertible Notes remain outstanding as if
the circumstances related to the Repayment Event had not occurred, (5) the
relevant Repayment Event and any conversions, adjustments, agreements, payments,
deliveries or acquisitions by or on behalf of Counterparty leading thereto had
not occurred, and (6) the terminated portion of the Transaction were the sole
Affected Transaction. For the avoidance of doubt, solely for purposes of
calculating the amount payable pursuant to Section 6 of the Agreement pursuant
to the immediately preceding sentence, Dealer shall assume that the relevant
Repayment Event (and, if applicable, the related Fundamental Change and the
announcement of such Fundamental Change) had not occurred. “Repayment Event”
means that (i) any Convertible Securities are repurchased or redeemed (whether
in connection with or as a result of a fundamental change, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (ii) any
Convertible Securities are delivered to Counterparty or any of its subsidiaries
in exchange for delivery of any property or assets of such party (howsoever
described), (iii) any principal of any of the Convertible Securities is repaid
prior to the final maturity date of the Convertible Securities (for any reason
other than as a result of an acceleration of the Convertible Securities that
results in an Additional Termination Event pursuant to the preceding
Section 8(b)(i)), or (iv) any Convertible Securities are exchanged by or for the
benefit of the Holders (as defined in the Indenture) thereof for any other
securities of Counterparty or any of its subsidiaries (or any other property, or
any combination thereof) pursuant to any exchange offer or similar transaction.
For the avoidance of doubt, any conversion of Convertible Securities (whether
into cash, Shares, Reference Property (as defined in the Indenture) or any
combination thereof) pursuant to the terms of the Indenture shall not constitute
a Repayment Event.

(iv) Notwithstanding anything to the contrary in this Confirmation, the receipt
by Dealer from Counterparty of any Notice of Exercise (x) in respect of Options
that relate to Convertible Securities as to which additional Shares may be added
to the Conversion Rate (as defined in the Indenture) pursuant to Section 3.01 of
the Indenture in connection with the delivery of a “Redemption Notice” (as
defined in the Indenture) (which Notice of Exercise, for purposes of this
Section 8(b)(iv), may be delivered at any time on or prior to the second
Exchange Business Day immediately preceding the related “Redemption Date” (as
defined in the Indenture)) or (y) in respect of Options that relate to
Convertible Securities as to which additional Shares shall be added to the
Conversion Rate (as defined in the Indenture) pursuant to Section 4.04 of the
Indenture in connection with a “Make-Whole Fundamental Change” (as defined in
the Indenture), in each case, shall constitute an Additional Termination Event
as provided in this Section 8(b)(iv). Upon receipt of any such Notice of
Exercise, Dealer shall designate an Exchange Business Day following such
Additional Termination Event (which Exchange Business Day shall be on, or as
promptly as practical after, the related settlement date for such Convertible
Securities) as an Early Termination Date with respect to the portion of the
Transaction corresponding to a number of Options (the “Make-Whole Conversion
Options”) equal to the lesser of (A) the number of such Options specified in
such Notice of Exercise and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Make-Whole Conversion Options. Any
payment hereunder with respect to such termination (the “Make-Whole Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Make-Whole Conversion Options, (2) Counterparty were the sole Affected
Party with respect to such Additional Termination Event, (3) no adjustment to
the “Conversion Rate” (as defined in the Indenture) for the Convertible
Securities has occurred pursuant to Section 4.04 or Section 4.05(h) of the
Indenture, (4) Section 3.01 or Section 4.04, as the case may be, of the
Indenture were deleted,

 

20



--------------------------------------------------------------------------------

and (5) the terminated portion of the Transaction were the sole Affected
Transaction; provided that the amount of cash payable in respect of such early
termination by Dealer to Counterparty shall not be greater than the product of
(x) the Applicable Percentage and (y) the excess of (I) (1) the number of
Make-Whole Conversion Options, multiplied by (2) the Conversion Rate (as defined
in the Indenture, and after taking into account any applicable adjustments to
the Conversion Rate pursuant to Section 3.01 or Section 4.04, as the case may
be, of the Indenture), multiplied by (3) the Share Obligation Value Price on the
date on which payment is made pursuant to this Section 8(b)(iv) over (II) the
aggregate principal amount of such Convertible Securities.

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
Section 6(d)(ii) and 6(e) of the Agreement (a “Payment Obligation”), then Dealer
shall satisfy the Payment Obligation by the Share Termination Alternative (as
defined below) and the following provisions shall apply on the Scheduled Trading
Day immediately following the relevant merger date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable, unless (a) Counterparty gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable, of its election that the
Share Termination Alternative shall not apply (“Notice of Election”), (b)
Counterparty remakes the representation set forth in Section 7(a)(i) as of the
date of such election and (c) Dealer agrees, in its sole, good faith discretion,
to such election, in which case the provisions of Section 12.7 or Section 12.9
of the Equity Definitions, or the provisions of Section 6(d)(ii) and 6(e) of the
Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 6(d)(ii) and 6(e)
of the Agreement or such later date or dates as Dealer may commercially
reasonably determine (the “Share Termination Payment Date”) taking into account
commercially reasonable hedging or hedge unwind activity, in satisfaction of the
Payment Obligation. Share Termination Delivery    Property:    A number of Share
Termination Delivery Units, as calculated by the Calculation Agent, equal to the
Payment Obligation divided by the Share Termination Unit Price. The Calculation
Agent shall adjust the Share Termination Delivery Property by replacing any
fractional portion of the aggregate amount of a security therein with an amount
of cash equal to the value of such fractional security based on the values used
to calculate the Share Termination Unit Price. Share Termination Unit Price:   
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event (other than on account of an Insolvency, Nationalization or
Merger Event), Event of Default, Delisting or Additional Disruption Event, one
Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

21



--------------------------------------------------------------------------------

Failure to Deliver:    Applicable Other Applicable Provisions:    If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9 and
9.11 of the Equity Definitions will be applicable as if “Physical Settlement”
applied to the Transaction, except that all references to “Shares” shall be read
as references to “Share Termination Delivery Units”; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”) acquired by
Dealer for the purpose of hedging its obligations pursuant to the Transaction in
a commercially reasonable manner cannot be sold in the U.S. public market by
Dealer without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered offering for companies of a
similar size in a similar industry, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities for companies of
a similar size in a similar industry, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Dealer that are customary for companies of a similar size in a similar industry,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities for companies of
a similar size in a similar industry and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities
for companies of a similar size in a similar industry; provided that if
Counterparty elects clause (i) above but the items referred to therein are not
completed in a timely manner, or if Dealer, in its sole discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this
Section 8(d) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of companies of
a similar size in a similar industry, in form and substance satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer), and
best efforts obligations to provide opinions and certificates and such other
documentation as is customary for private placements agreements, all
commercially reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary to compensate Dealer for any commercially reasonable discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); or (iii) purchase the Hedge Shares from Dealer at the “Daily
VWAP” (as defined in the Indenture) on such Exchange Business Days, and in the
amounts, commercially reasonably requested by Dealer. This Section 8(d) shall
survive the termination, expiration or early unwind of the Transaction.

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, on
any day on which Counterparty effects any repurchase of Shares or consummates or
otherwise engages in any transaction or event (a “Conversion Rate Adjustment
Event”) that could reasonably be expected to lead to an increase in the
Conversion Rate, give Dealer a written notice of such repurchase or Conversion
Rate Adjustment Event

 

22



--------------------------------------------------------------------------------

(a “Repurchase Notice”) on such day if, following such repurchase or Conversion
Rate Adjustment Event, the Notice Percentage would reasonably be expected to be
(i) greater than 2.56% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof); provided that Counterparty may provide Dealer advance notice on or
prior to any such day to the extent it expects that repurchases effected on such
day may result in an obligation to deliver a Repurchase Notice (which advance
notice shall be deemed a Repurchase Notice); provided further that Counterparty
shall not deliver any material non-public information to any employee of Dealer
unless that employee has been identified to Counterparty as being on the
“private side.” The “Notice Percentage” as of any day is the fraction, expressed
as a percentage, the numerator of which is the Number of Shares plus the number
of shares underlying any other convertible bond hedge transactions or call
options sold by Dealer to Counterparty and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses (including losses
relating to the Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act or under any state or federal law, regulation or
regulatory order, relating to or arising out of such failure. If for any reason
the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement and shall inure to the benefit of any
permitted assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided Dealer may, without Counterparty’s consent, transfer or assign
all, but not less than all, of its rights or obligations under the Transaction
to any Affiliate of Dealer that (i) is a nationally recognized dealer in equity
derivatives similar to the Transaction and (ii) has a long-term issuer rating
that is equal to or better than Dealer’s (or its ultimate parent’s) credit
rating at the time of such transfer or assignment if the following conditions
are satisfied (the “Transfer Conditions”): (1) the transferee agrees in writing
with Dealer to be bound by the terms of this Confirmation with respect to the
transferred obligations; (2) as of the date of such transfer, and giving effect
thereto, the transferee will not be required to withhold or deduct on account of
Tax from any payments under the Agreement or will be required to gross up for
such Tax under Section 2(d)(i)(4) of the Agreement; (3) as of the date of such
transfer, and giving effect thereto, Counterparty will not be required to gross
up for such Tax under Section 2(d)(i)(4) of the Agreement; (4) no Event of
Default where Dealer is the Defaulting Party or Termination Event where Dealer
is the sole Affected Party has occurred and is continuing at the time of the
transfer, and no Event of Default or Termination Event will occur with respect
to Counterparty, Dealer or the transferee as a result of such transfer; (5) if
to a transferee incorporated or organized in a jurisdiction other than the
United States or United Kingdom, after giving effect to such transfer, no
material adverse legal or regulatory consequence shall result to Dealer,
Counterparty or the transferee as a result of such transfer; (6) Dealer shall
have provided prompt written notice to Counterparty of such transfer; and
(7) any side letters or other agreements modifying this Transaction shall
simultaneously be transferred or assigned to the transferee. Any transfer not in
compliance with the Transfer Conditions will be void. If at any time at which
(1) the Equity Percentage exceeds 9% or (2) Dealer, Dealer Group (as defined
below) or any person whose ownership position would

 

23



--------------------------------------------------------------------------------

be aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any
such person, a “Dealer Person”) under Section 203 of the Delaware General
Corporation Law or other federal, state or local law, rule, regulation or
regulatory order or organizational documents or contracts of Counterparty
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting,
registration, filing or notification obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Restrictions and with respect to which such requirements
have not been met or the relevant approval has not been received or that would
subject a Dealer Person to restrictions (including restrictions relating to
business combinations or other designated transactions), or have any other
adverse effect on a Dealer Person, under Applicable Restrictions minus (y) 1% of
the number of Shares outstanding on the date of determination (either such
condition described in clause (1) or (2), an “Excess Ownership Position”),
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party after its commercially reasonable efforts on pricing and terms and
within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position no longer exists, Dealer may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that an Excess Ownership Position would no
longer exist following the resulting partial termination of the Transaction
(after taking into account commercially reasonable adjustments to Dealer’s
commercially reasonable Hedge Positions from such partial termination). In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement or Section 8(c) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
were the sole Affected Party with respect to such partial termination,
(iii) such portion of the Transaction were the only Terminated Transaction and
(iv) Dealer were the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement and to determine the amount payable
pursuant to Section 6(e) of the Agreement. The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Dealer (collectively, “Dealer
Group”) “beneficially own” (within the meaning of Section 13 of the Exchange
Act) without duplication on such day and (B) the denominator of which is the
number of Shares outstanding on such day. In the case of a transfer or
assignment by Counterparty of its rights and obligations hereunder and under the
Agreement, in whole or in part (any such Options so transferred or assigned, the
“Transfer Options”), to any party, withholding of such consent by Dealer shall
not be considered unreasonable if such transfer or assignment does not meet the
reasonable conditions that Dealer may impose including, but not limited, to the
following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended (the “Code”));

(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are requested by, and
reasonably satisfactory to, Dealer;

(D) Dealer shall not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

24



--------------------------------------------------------------------------------

(E) An Event of Default, Potential Event of Default or Termination Event shall
not occur as a result of such transfer and assignment;

(F) Without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(g) Delivery of Shares. Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

(k) Early Unwind. In the event the sale by Counterparty of the Base Convertible
Securities is not consummated pursuant to the Purchase Agreement for any reason
by the close of business in New York on the Effective Date (or such later date
as agreed upon by the parties) (the Effective Date or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty hereunder shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

(l) Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in

 

25



--------------------------------------------------------------------------------

relation to the Transaction; (C) Dealer shall make its own determination as to
whether, when or in what manner any hedging or market activities in securities
of Issuer shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the “Daily VWAP”
(as defined in the Indenture); (D) any market activities of Dealer and its
affiliates with respect to Shares may affect the market price and volatility of
Shares, as well as the “Daily VWAP” (as defined in the Indenture), each in a
manner that may be adverse to Counterparty; and (E) the Transaction is a
derivatives transaction in which it has granted Dealer an option, and Dealer may
purchase shares for its own account at an average price that may be greater
than, or less than, the price paid by Counterparty under the terms of the
Transaction.

(m) (i) Role of Agent. Each of Dealer and Counterparty acknowledges to and
agrees with the other party hereto and to and with the Agent that (i) the Agent
is acting as agent for Dealer under the Transaction pursuant to instructions
from such party, (ii) the Agent is not a principal or party to the Transaction,
and may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Dealer and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or the Agent, other than the
representations expressly set forth in this Confirmation or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Dealer. Dealer will be acting for its own account
in respect of this Confirmation and the Transaction contemplated hereunder.

(ii) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Counterparty. The Agent will furnish
to Counterparty upon written request a statement as to the source and amount of
any remuneration received or to be received by the Agent in connection with a
Transaction.

(iii) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through the
Agent. In addition, all notices, demands and communications of any kind relating
to the Transaction between Dealer and Counterparty shall be transmitted
exclusively through the Agent.

(iv) 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. For the purposes of this section:

 

  1.

Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio Data
Receiving Entity.

 

  2.

Dealer and Counterparty may use a Third Party Service Provider, and each of
Dealer and Counterparty consents to such use including the communication of the
relevant data in relation to Dealer and Counterparty to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.

 

  3.

The Local Business Days for such purposes in relation to Dealer and Counterparty
is New York, New York, USA.

 

26



--------------------------------------------------------------------------------

4. The following are the applicable email addresses.

 

Portfolio Data:

   Dealer:    Counterparty:

Notice of discrepancy:

   Dealer:    Counterparty:

Dispute Notice:

   Dealer:    Counterparty:

(v) NFC Representation Protocol.    The parties agree that the provisions set
out in the Attachment to the ISDA 2013 EMIR NFC Representation Protocol
published by ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall
apply to the Agreement as if each party were an Adhering Party under the terms
of the NFC Representation Protocol. In respect of the Attachment to the NFC
Representation Protocol, (i) the definition of “Adherence Letter” shall be
deemed to be deleted and references to “Adherence Letter” shall be deemed to be
to this section (and references to “the relevant Adherence Letter” and “its
Adherence Letter” shall be read accordingly), (ii) references to “adheres to the
Protocol” shall be deemed to be “enters into the Agreement”, (iii) references to
“Covered Master Agreement” shall be deemed to be references to the Agreement
(and each “Covered Master Agreement” shall be read accordingly), and
(iv) references to “Implementation Date” shall be deemed to be references to the
date of this Confirmation. Counterparty confirms that it enters into this
Confirmation as a party making the NFC Representation (as such term is defined
in the NFC Representation Protocol). Counterparty shall promptly notify Dealer
of any change to its status as a party making the NFC Representation.

(n) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010 (the
“WSTAA”), the parties hereby agree that neither the enactment of the WSTAA (or
any statute containing any legal certainty provision similar to Section 739 of
the WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or an amendment made by the WSTAA
(or any such statute), shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Confirmation, the Equity Definitions incorporated herein, or the
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging or Illegality).

(o) [Reserved.]

(p) [Reserved.]

(q) Governing Law; Exclusive Jurisdiction; Waiver of Jury. THE AGREEMENT, THIS
CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT AND THIS
CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW
DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Confirmation
or the Agreement, or for recognition and enforcement of any judgment in respect
thereof, (each, “Proceedings”) to the exclusive jurisdiction of the Supreme
Court of the State of New York, sitting in New York County, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof. Nothing in this Confirmation or the Agreement precludes
either party from bringing Proceedings in

 

27



--------------------------------------------------------------------------------

any other jurisdiction if (A) the courts of the State of New York or the United
States of America for the Southern District of New York lack jurisdiction over
the parties or the subject matter of the Proceedings or decline to accept the
Proceedings on the grounds of lacking such jurisdiction; (B) the Proceedings are
commenced by a party for the purpose of enforcing against the other party’s
property, assets or estate any decision or judgment rendered by any court in
which Proceedings may be brought as provided hereunder; (C) the Proceedings are
commenced to appeal any such court’s decision or judgment to any higher court
with competent appellate jurisdiction over that court’s decisions or judgments
if that higher court is located outside the State of New York or Borough of
Manhattan, such as a federal court of appeals or the U.S. Supreme Court; or
(D) any suit, action or proceeding has been commenced in another jurisdiction by
or against the other party or against its property, assets or estate and, in
order to exercise or protect its rights, interests or remedies under this
Confirmation or the Agreement, the party (1) joins, files a claim, or takes any
other action, in any such suit, action or proceeding, or (2) otherwise commences
any Proceeding in that other jurisdiction as the result of that other suit,
action or proceeding having commenced in that other jurisdiction.

EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS)
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
CONFIRMATION OR THE AGREEMENT.

(r) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.

(s) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(t) Tax Matters. For purposes of Sections 4(a)(i) and (ii) of the Agreement,
(i) Counterparty agrees to deliver to Dealer one duly executed and completed
United States Internal Revenue Service Form W-9 (or successor thereto) and
(ii) Dealer agrees to deliver to Counterparty one duly executed and completed
United States Internal Revenue Service Form W-9 or applicable United States
Internal Revenue Service Form W-8 (or successor thereto).]

(u) Withholding Tax with Respect to Non-US Counterparties. “Indemnifiable Tax”
as defined in Section 14 of the Agreement shall not include (i) any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”) or (ii) any tax imposed
on amounts treated as dividends from sources within the United States under
Section 871(m) of the Code (or any Treasury regulations or other guidance issued
thereunder). For the avoidance of doubt, a FATCA Withholding Tax is a Tax the
deduction or withholding of which is required by applicable law for the purposes
of Section 2(d) of the Agreement.

(v) Bail-In Protocol. Notwithstanding anything contained in the Agreement, the
parties agree that the provisions of the ISDA 2016 Bail-In Article 55 BRRD
Protocol published by the International Swaps and Derivatives Association, Inc.
on 14 July 2016 (the “Bail-In Protocol”) shall be deemed to be incorporated into
and apply to the Agreement with effect from the date of this Confirmation as if
references in those provisions to “Protocol Covered Agreement” as defined in the
Bail-in Protocol were references to the Agreement, and on the basis that
references to the “Implementation Date” in the Bail-in Protocol shall be deemed
to be references to the date of this Confirmation.

 

28



--------------------------------------------------------------------------------

(w) Contractual Recognition of UK Stay Resolution. Notwithstanding anything
contained in the Agreement, the parties agree that the provisions of paragraphs
1 to 4 (inclusive) of the UK (PRA Rule) Jurisdictional Module (the “UK Module”)
published by the International Swaps and Derivatives Association, Inc. on 3 May
2016, as amended from time to time, shall be deemed to be incorporated into the
Agreement as if references in those provisions to “Covered Agreement” were
references to the Agreement, and on the basis that: (i) Dealer shall be treated
as a “Regulated Entity” and as a “Regulated Entity Counterparty” with respect to
Counterparty, (ii) Counterparty shall be treated as a “Module Adhering Party”,
and (iii) references to the “Implementation Date” in the UK Module shall be
deemed to be references to the date of this Confirmation.

 

29



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

    Yours faithfully,     Barclays Bank PLC     By:  

/s/ Steven Halperin

           Name: Steven Halperin       Title:   Managing Director      

 

Agreed and Accepted By:

 

NUVASIVE, INC.

By:   /s/ Matthew K. Harbaugh   Name: Matthew K. Harbaugh  
Title:   Executive Vice President and Chief Financial Officer